       Case 4:17-cv-05936-YGR Document 127 Filed 10/06/20 Page 1 of 2



 1   JACK W. LONDEN (CA SBN 85776)
     JLonden@mofo.com
 2   JIANING LIU (CA SBN 305568)
     JennyLiu@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522

 6   COLETTE REINER MAYER (CA SBN 263630)
     CRMayer@mofo.com
 7   STEPHEN LIU (CA SBN 318533)
     SLiu@mofo.com
 8   MORRISON & FOERSTER LLP
     755 Page Mill Road
 9   Palo Alto, California 94304-1018
     Telephone: 650.813.5600
10   Facsimile: 650.494.0792

11   Attorneys for Defendants
     NIKON AMERICAS INC. and NIKON INC.
12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                       OAKLAND DIVISION

16

17   CELLSPIN SOFT, INC.,                                  Case No.   4:17-CV-05936-YGR

18                        Plaintiff,                       DEFENDANT NIKON’S NOTICE
                                                           OF JOINDER TO DEFENDANTS’
19          v.                                             NOTICE OF MOTION AND
                                                           MOTION FOR SUMMARY
20   NIKON AMERICAS INC. AND NIKON INC.,                   JUDGMENT REGARDING
                                                           SUBJECT MATTER
21                        Defendants.                      INELIGIBILITY

22                                                         Hon. Yvonne Gonzalez Rogers

23

24

25

26

27

28
     DEFENDANT NIKON’S NOTICE OF JOINDER TO DEFENDANTS’ OMNIBUS MOTION FOR SUMMARY JUDGMENT
     REGARDING SUBJECT MATTER INELIGIBILITY
     Case No. 4:17-CV-05936-YGR
     sf-4351966
       Case 4:17-cv-05936-YGR Document 127 Filed 10/06/20 Page 2 of 2



 1          Nikon Americas Inc. and Nikon Inc. (collectively, “Nikon”) hereby notify the Court that

 2   Nikon joins Defendants’ Notice of Motion and Motion for Summary Judgment Regarding Subject

 3   Matter Ineligibility (“Defendants’ Omnibus MSJ”), filed in the related matter Cellspin Soft, Inc. v.

 4   Fossil Group, Inc. et al., Case No. 17-cv-05933-YGR (N.D. Cal.) on October 6, 2020 as ECF

 5   No. 193.

 6          Pursuant to the Court’s Scheduling Order in this case (ECF No. 110) and in the related

 7   cases, Defendants Fossil Group, Inc., Misfit Inc., Nike, Inc., Nikon Americas, Inc., Nikon Inc.,

 8   Garmin International, Inc., Garmin USA Inc., Adidas America Inc., Under Armor, Inc., Fitbit

 9   Inc., and Moov Inc. (collectively, “Defendants”) have filed the above-reference “single, omnibus

10   motion for summary judgement that the asserted claims of the patents-in-suit fail to satisfy the

11   second step of Alice and 35 U.S.C. § 101.” Nikon agrees with and incorporates by reference the

12   arguments set forth in Defendants’ Omnibus MSJ.

13

14   Dated: October 6, 2020                       JACK W. LONDON
                                                  COLETTE REINER MAYER
15                                                JIANING LIU
                                                  STEPHEN LIU
16                                                MORRISON & FOERSTER LLP
17

18                                                By:    /s/ Colette Reiner Mayer
                                                           COLETTE REINER MAYER
19
                                                          Attorneys for Defendants
20                                                        NIKON AMERICAS INC. and
                                                          NIKON INC.
21

22

23

24

25

26

27

28
     DEFENDANT NIKON’S NOTICE OF JOINDER TO DEFENDANTS’ OMNIBUS MOTION FOR SUMMARY JUDGMENT
     REGARDING SUBJECT MATTER INELIGIBILITY                                                             1
     Case No. 4:17-CV-05936-YGR
     sf-4351966
